 

Exhibit 10.1

 

PROMISSORY NOTE

 

$_______________ _____________ _____, 2017

 

FOR VALUE RECEIVED, the undersigned XG TECHNOLOGY, INC. (“Borrower”), a
corporation organized under the laws of the State of Delaware having an address
of 240 South Pineapple Avenue, Suite 701, Sarasota, FL 34236, hereby
unconditionally promises to pay to ___________, a _________company having an
address at ________________(“Lender”), or order, pursuant to the wiring
instructions set forth on Exhibit A, or such other address as Lender may
designate, in lawful money of the United States of America and in immediately
available funds the principal amount of _________on March _____, 2017 (or such
earlier date on which all amounts outstanding hereunder shall have become due,
whether as a result of acceleration or otherwise, the “Maturity Date”), or such
lesser amount as may be outstanding on such date, together with interest from
and after the date herein on the unpaid principal balance from time to time
outstanding hereunder payable on the same day as principal is due hereunder, at
a rate per annum equal to LIBOR plus 1.9%.

 

For purposes of this Note, “LIBOR” means the applicable Screen Rate or (if no
Screen Rate is available) the rate quoted by leading banks in the London
interbank market as of 11.00 am on the first day of the loan evidenced by this
Note for US Dollars and a three month interest period (and if any such rate is
below zero, LIBOR will be deemed to be zero). “Screen Rate” means the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for the
relevant currency and period displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen (or any replacement Reuters page which displays that rate) or on
the appropriate page of such other information service which publishes that rate
from time to time in place of Reuters. If such page or service ceases to be
available, the Lender may specify another page or service displaying the
relevant rate after consultation with the Borrower.

 

Interest shall be calculated on the basis of a 360 day year for the actual
number of days elapsed and shall accrue on holidays and other non-business days.

 

Overdue principal and, to the extent permitted by law, overdue interest, fees,
expenses, and other charges (whether at maturity or by acceleration, or
otherwise) shall bear interest payable on demand and compounded daily at the
rate per annum equal to four percent (4%) above the rate of interest otherwise
due under this Note.

 

This Note is secured by the collateral described in the Security Agreement dated
of even date herewith executed by the Borrower in favor of Lender, as may be
amended, restated or otherwise modified from time to time (the “Security
Agreement”). The proceeds of the loan evidenced by this Note are to be used by
Borrower to purchase the collateral described in the Security Agreement for use
in Borrower’s business and not for personal, family or household purposes of any
individual guarantor of Borrower’s obligations under this Note. Neither this
reference to the Security Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of the undersigned maker of
this Note to pay the principal of and interest on this Note, or any other amount
owing hereunder, as herein provided.

 

All amounts received by Lender for application to Borrower’s obligations under
this Note prior to the occurrence of an Event of Default (as defined below) will
be applied first to fees, expenses and other amounts due hereunder, if any
(excluding principal and interest); second, to accrued interest; and third to
outstanding principal; after the occurrence of an Event of Default all such
payments will be applied to Borrower’s obligations under this Note as Lender
determines in its sole discretion.

 

Funds advanced hereunder may be prepaid without premium but may not be
re-borrowed.

 



 

-2-

 

The occurrence of any of the following events or conditions shall constitute an
“Event of Default” hereunder: (a) (i) default in the payment when due of any
principal or interest under this Note; or (ii) any other default in the payment
or performance of this Note or a default under the Security Agreement or of any
other obligation by Borrower to Lender; (b) merger, consolidation, sale of all
or substantially all of the assets of, or change in control of Borrower; or
(c) Borrower generally not paying its debts as they become due; the dissolution,
termination of existence or insolvency of Borrower; the appointment of a
trustee, receiver, custodian, liquidator or other similar official for Borrower
or any substantial part of its property, or the assignment for the benefit of
creditors by Borrower, or the commencement of any proceedings under any
bankruptcy or insolvency laws by or against Borrower.

 

Immediately and automatically, upon the occurrence of an Event of Default
described in clauses (b) or (c) above, and, upon the occurrence of any other
Event of Default, or at any time thereafter while such Event of Default is
continuing, at Lender’s option and upon Lender’s declaration, all obligations of
Borrower to Lender shall become immediately due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by Borrower, and Lender may exercise any and all rights it has under this Note,
the Security Agreement, or at law or in equity, and proceed to protect and
enforce Lender’s rights by any action at law, in equity or other appropriate
proceeding. No delay or failure on the part of Lender to exercise any of
Lender’s rights, powers or privileges hereunder, the Security Agreement, or
under any of the other document executed in connection herewith, shall be deemed
a waiver of any such rights, powers or privileges, nor shall any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power or privilege preclude any further exercise thereof
or the exercise of any other right, power or privilege, or be construed as an
election of remedies. The rights and remedies of Lender hereunder are cumulative
and not exclusive of any rights or remedies which Lender would otherwise have.
No waiver of any right or any amendment hereto shall be effective unless in
writing and signed by Lender nor shall a waiver on one occasion bar or waive the
exercise of any such right on any future occasion.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to its conflicts of law rules. Borrower
agrees that any suit for the enforcement of this Note may be brought in the
courts of such state or any Federal Court sitting in such state and consents to
the non-exclusive jurisdiction of each such court and to service of process in
any such suit being made upon Borrower by mail at the address specified below.
Borrower hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit was brought in an
inconvenient court.

 

If any provision of this Note shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Note and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

IN WITNESS WHEREOF, Borrower has by its duly authorized officer executed this
Note as an instrument under seal as of the date first written above.

 



WITNESSED:   XG TECHNOLOGY, INC., a Delaware corporation                     By:
      Name:    Print Name   Title:  



 



 

 

  

EXHIBIT A

 

 

 

 

 

 

 

 

 



 

 